Citation Nr: 9914666	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 
1996 for the assignment of a 30 percent disability rating for 
residuals of right peroneal nerve injury. 

2.  Entitlement to an effective date earlier than May 13, 
1996 for the assignment of a 10 percent disability rating for 
residuals of left peroneal nerve injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend.



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1968. 

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a rating decision in September 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which increased the ratings for 
residuals of right and left peroneal nerve injury to 30 
percent and 10 percent, respectively, and assigned an 
effective date of May 13, 1996 for the date of the increases.  

At the personal hearing on appeal in March 1998, and through 
his representative in a brief dated in April 1999, the 
veteran contends that the June 1981 rating decision to reduce 
his disability rating for residuals of bilateral peroneal 
nerve injuries was clearly and unmistakable erroneous.  The 
issue of whether the June 1981 rating decision contained 
clear and unmistakable error, however, has not been 
adjudicated, developed or certified for appellate review.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, this issue is 
not currently on appeal but is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  Effective from October 1975, service connection was 
established for old peroneal nerve injuries of the right and 
left, and 30 percent ratings were assigned for each side.

2.  In a June 1981 rating decision, the disability ratings 
for the service-connected residuals of peroneal nerve 
injuries of the right and left were reduced to 10 percent and 
noncompensable, respectively, effective from September 1, 
1981. 

3.  The veteran did not file a substantive appeal to the June 
1981 rating decision within 60 days of mailing of the 
statement of the case or within one year of the date of 
mailing of the June 1981 rating decision. 

4.  The veteran's new application for increased compensation 
for residuals of peroneal nerve injuries of the right and 
left was received at the RO on May 13, 1996. 

5.  The earliest date as of which it is factually 
ascertainable that the veteran's residuals of peroneal nerve 
injuries of the right and left had increased in severity so 
as to meet the criteria for 30 percent and 10 percent 
ratings, respectively, is March 1995. 


CONCLUSIONS OF LAW

1.  The requirements for an effective date of May 13, 1995, 
for the assignment of a 30 percent rating for residuals of 
peroneal nerve injury of the right, have been met.  38 
U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 1991); 38 C.F.R. §§ 
3.400, 4.124a, Diagnostic Code 8621 (1998). 

2.  The requirements for an effective date earlier than May 
13, 1995, for the assignment of a 30 percent rating for 
residuals of peroneal nerve injury of the right, have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 1991); 
38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8621 (1998). 

3.  The requirements for an effective date earlier than May 
13, 1995, for the assignment of a 10 percent rating for 
residuals of peroneal nerve injury of the left, have been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 1991); 38 
C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8621 (1998).

4.  The requirements for an effective date earlier than May 
13, 1995, for the assignment of a 10 percent rating for 
residuals of peroneal nerve injury of the left, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 1991); 38 
C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8621 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that he has presented claims which are 
plausible.  Additionally, the Board finds that the available 
facts have been properly developed, and that the duty to 
assist in developing those facts is completed.  38 U.S.C.A. § 
5107(b). 

The applicable regulation provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2). 

Effective from October 1975, service connection was 
established for old peroneal nerve injuries of the right and 
left, and 30 percent ratings were assigned for each side.  In 
a June 1981 rating decision, the disability ratings for the 
service-connected residuals of peroneal nerve injuries of the 
right and left were reduced to 10 percent and noncompensable, 
respectively, effective from September 1, 1981. 

As the veteran did not file a substantive appeal to the June 
1981 rating decision within 60 days of receipt of the 
statement of the case or within one year of notification of 
the June 1981 rating decision, that decision became final.  
38 C.F.R. § 20.302(b) (1998).  The veteran's new application 
for increased compensation for residuals of peroneal nerve 
injuries of the right and left was received at the RO on May 
13, 1996. 

In this veteran's case, the RO deemed that the date of 
receipt of claim was May 13, 1996.  With his claim, the 
veteran submitted treatment records from the Jess Parrish 
Memorial Hospital and a private physician, which reflect 
treatment in 1982 and 1983 for various conditions, including 
a burning sensation in the feet and hip following a fall.  
However, these records do not address his service-connected 
disabilities of residuals of peroneal nerve injuries of the 
right and left or demonstrate that these disabilities had 
increased in severity.  Based on a July 1996 VA compensation 
examination report, which reflects increased disability of 
residuals of peroneal nerve injuries of the right and left, 
in the September 1996 rating decision on appeal, the RO 
increased the disability ratings to 30 percent for the right 
and 10 percent for the left residuals of peroneal nerve 
injuries, and assigned May 13, 1996, the date of claim, as 
the effective date.

Subsequently obtained evidence of record of VA outpatient 
treatment records, however, reflects that it was first 
factually ascertainable that in March 1995 the veteran's 
service-connected residuals of peroneal nerve injuries of the 
right and left had increased in severity.  VA treatment 
records dated from March to August 1995 reflect that the 
veteran had severe lower extremity disability.  A notation 
included that the veteran's legs "gave away" in July 1994, 
causing him to fall.  An August 1995 entry included that 
physical examination revealed that the veteran had a spastic 
gate, greater on the right than the left.  The veteran 
testified at a personal hearing in March 1998 essentially 
that his symptomatology had been ongoing for many years, 
including back to 1981, and that he had not experienced any 
significant improvement.  Lay statements were submitted 
reflecting that the veteran has had the same symptomatology 
for many years.  At the July 1996 VA compensation 
examination, the veteran reported that pain in his low back 
and lower extremities had been getting worse in recent years.

The Board finds that the treatment records dated in March 
1995, combined with the lay evidence and veteran's testimony 
regarding symptomatology, including repeated falls, and the 
current clinical findings at the June 1996 VA examination, is 
sufficient to raise a reasonable doubt regarding whether the 
veteran's service-connected residuals of peroneal nerve 
injuries of the right and left had increased in disability as 
early as March 1995.  Resolving such reasonable doubt in the 
veteran's favor, the Board finds that the earliest date as of 
which it is factually ascertainable that the veteran's 
residuals of peroneal nerve injuries of the right and left 
had increased in severity so as to meet the criteria for 30 
percent and 10 percent ratings, respectively, is March 1995.  

The controlling regulations specifically provide that the 
claim must be received within one year from the date that it 
was factually ascertainable that an increase in disability 
occurred.  See 38 C.F.R. § 3.400(o)(2).  As March 1995 is 
more than one year prior to the veteran's application for 
compensation, the proper effective date in this veteran's 
case is May 13, 1995, one year prior to the date the veteran 
filed his new claim for increase.  The Board finds that the 
requirements for an effective date of May 13, 1995, for the 
assignment of a 30 percent rating for residuals of peroneal 
nerve injury of the right, and for the assignment of a 10 
percent rating for residuals of peroneal nerve injury of the 
left, have been met.  See 38 U.S.C.A. §§ 1155, 5107, 5110, 
7105; 38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8621.  
However, the requirements for an effective date earlier than 
May 13, 1995, for the assignment of a 30 percent rating for 
residuals of peroneal nerve injury of the right, and for the 
assignment of a 10 percent rating for residuals of peroneal 
nerve injury of the left, have not been met because 
applicable statutes and regulations do not permit an 
effective dated for an increase more than one year prior to 
the date of claim.  See 38 U.S.C.A. §§ 1155, 5107, 5110, 
7105; 38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8621.
  

ORDER

An effective date of May 13, 1995 for the assignment of a 30 
percent disability rating for residuals of right peroneal 
nerve injury is granted.

An effective date earlier than May 13, 1995 for the 
assignment of a 30 percent disability rating for residuals of 
right peroneal nerve injury is denied. 

An effective date of May 13, 1995 for the assignment of a 10 
percent disability rating for residuals of left peroneal 
nerve injury is granted.

An effective date earlier than May 13, 1995 for the 
assignment of a 10 percent disability rating for residuals of 
left peroneal nerve injury is denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

